
	

114 S2435 IS: Defend America Act of 2015
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2435
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Kirk (for himself, Mrs. Capito, Mr. Isakson, Mr. Tillis, Mr. Wicker, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To ensure that each covered alien receives a thorough background investigation before such alien is
			 admitted to the United States as a refugee, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Defend America Act of 2015. 2.Definitions (a)In generalIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services of the Senate;
 (B)the Select Committee on Intelligence of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Homeland Security and Governmental Affairs of the Senate; (E)the Committee on Foreign Relations of the Senate;
 (F)the Committee on Appropriations of the Senate; (G)the Committee on Armed Services of the House of Representatives;
 (H)the Permanent Select Committee on Intelligence of the House of Representatives; (I)the Committee on the Judiciary of the House of Representatives;
 (J)the Committee on Homeland Security of the House of Representatives; (K)the Committee on Foreign Affairs of the House of Representatives; and
 (L)the Committee on Appropriations of the House of Representatives. (2)Covered alienThe term covered alien means any alien who—
 (A)(i)is applying for admission to the United States as a refugee; and (ii)is a national or resident of Iraq or Syria;
 (iii)has no known nationality and whose last habitual residence was in Iraq or in Syria; or (iv)has been present in Iraq or in Syria at any time on or after March 1, 2011.
 (B)is not a citizen of Iraq who— (i)is or was employed by or on behalf of the United States Government in Iraq on or after March 20, 2003, for not less than 1 year; and
 (ii)provided faithful and valuable service to the United States Government, which is documented in a positive recommendation or evaluation described in subsection (c), from the employer’s senior supervisor in the United States Government or from a more senior person if the employee’s senior supervisor cannot be located;
 (C)is not the spouse or child of an alien described in subparagraph (B); and (D)is not an infant child without living parents who is younger than 4 years of age, as certified under procedures promulgated by the Secretary of State under subsection (b).
 (3)Foreign terrorist organizationThe term foreign terrorist organization is a foreign organization that is designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
				(b)Certification
 (1)In generalThe Secretary of State shall promulgate regulations establishing procedures for certifying that an alien is an alien child without living parents who is younger than 4 years of age.
 (2)SubmissionNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall submit the regulations promulgated under paragraph (1) to the appropriate congressional committees.
 (3)ImplementationNot earlier than 90 days after the submission of regulations under paragraph (2), the Secretary of State shall implement such regulations.
 (c)Approval by Chief of Mission requiredEach recommendation or evaluation required under subparagraph (B)(ii) shall be accompanied by approval from the appropriate Chief of Mission, or the designee of the appropriate Chief of Mission, who shall conduct a risk assessment of the alien and an independent review of records maintained by the United States Government or hiring organization or entity to confirm the alien’s employment and faithful and valuable service to the United States Government before the alien is exempted from definition of covered alien under subsection (a)(2)(B).
			3.Enhanced screening measures for covered aliens
			(a)Temporary suspension of admissions
 (1)In generalNotwithstanding any other provision of law— (A)a covered alien may not be admitted to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or under any other provision of law;
 (B)no Federal funds may be expended to process applications for covered aliens to be admitted as refugees; and
 (C)no Federal funds may be expended by the Secretary of State or the Secretary of Health and Human Services to resettle covered aliens in the United States.
 (2)Effective periodParagraph (1) shall be in effect until the date that is 30 days after the date on which the President submits, to the appropriate congressional committees, a certification that the provisions under subsections (b) through (g) have been carried out.
				(b)Background investigation
 (1)In generalIn addition to any screenings conducted by the Department of State or the Department of Homeland Security, the Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered alien receives a thorough background investigation before such alien is admitted to the United States as a refugee.
 (2)FBI certificationA covered alien may not be admitted to the United States as a refugee until after the Director of the Federal Bureau of Investigation certifies to the Secretary of Homeland Security and the Director of National Intelligence that such alien has received a background investigation that is sufficient to determine whether such alien—
 (A)is a threat to the security of the United States; and (B)has provided support to any foreign terrorist organization, which may include publishing or otherwise engaging in social media to promote or otherwise support a foreign terrorist organization.
 (c)Certification by unanimous concurrenceA covered alien may only be admitted to the United States after the Secretary of Homeland Security, with the unanimous concurrence of the Director of the Federal Bureau of Investigation and the Director of National Intelligence, certifies to the appropriate congressional committees that the covered alien—
 (1)is not a threat to the security of the United States; and
 (2)has not provided support to any foreign terrorist organization, including by publishing or otherwise engaging in social media to promote or otherwise support a foreign terrorist organization.
 (d)Inspector General review of certificationsThe Inspector General of the Department of Homeland Security shall— (1)conduct a risk-based review of all certifications made under subsection (c) during each fiscal year; and
 (2)not later than October 30 of each year, submit a report, in unclassified form with classified annexes, to the appropriate congressional committees that—
 (A)describes the findings of the review conducted under paragraph (1);
 (B)includes an assessment of the data sets and vetting procedures used by the Department of Homeland Security; and
 (C)includes an assessment of the Department of Homeland Security’s access to information and data sets controlled, administered, or maintained by other agencies or departments that are necessary to conduct a thorough screening of covered aliens.
 (e)Quarterly reportThe Secretary of Homeland Security shall submit a quarterly report to the appropriate congressional committees that includes, for the quarter immediately preceding the date of the report—
 (1)the total number of applications for admission with regard to which a certification under subsection (c) was made;
 (2)the number of covered aliens with regard to whom such a certification was not made; and (3)for each covered alien with regard to whom a certification under subsection (c) was not made, the justification for the nonconcurrence of each department or agency.
 (f)Annual Comptroller General evaluationThe Comptroller General of the United States shall— (1)annually evaluate all the certifications made under subsections (b) and (c); and
 (2)not later than October 30 of each year, submit to the appropriate congressional committees a report, in unclassified form with classified annexes, that includes—
 (A)the findings of the evaluations under paragraph (1);
 (B)an assessment of the data sets and vetting procedures used by the Federal Bureau of Investigation and the Department of Homeland Security;
 (C)an assessment of the Federal Government’s access to the information and data sets necessary to conduct a thorough screening of covered aliens; and
 (D)a detailed list of covered aliens who— (i)were admitted pursuant to this Act; and
 (ii)during the previous fiscal year— (I)were indicted for criminal misconduct and are awaiting trial, with a description of the pending charges;
 (II)had pending criminal charges against them dismissed, with a description of the charges; (III)were acquitted of criminal misconduct at trial, with a description of the charges;
 (IV)were convicted of, or pled guilty to, criminal misconduct, with a list of the charges and the sentence;
 (V)were listed on the Terrorist Screening Center’s Terrorist Screening Database (TSDB); or (VI)were listed on the National Counterterrorism Center’s Terrorist Identities Datamart Environment (TIDE).
 (g)Report on additional enhanced measuresNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Director of the Federal Bureau of Investigation, the Director of National Intelligence, and the Secretary of State, shall submit a report to the appropriate congressional committees that—
 (1)identifies plans for additional enhanced measures for the purposes of improving the screening conducted by the United States Government on any covered alien seeking to be admitted as a refugee to the United States, including any enhanced screening to determine whether such alien—
 (A)has any links to terrorism-related social media; or (B)has provided support to any foreign terrorist organization;
 (2)describes the changes made to the refugee program by the Department of Homeland Security in response to the infiltration of 2 Al-Qaeda in Iraq-linked terrorists into the United States and their resettlement in Bowling Green, Kentucky, through the Iraqi refugee program in 2009; and
 (3)indicates if the Secretary of Homeland Security is aware of any former or current known terrorists who have been admitted to the United States as refugees.
 4.State notificationSection 412(b) of the Immigration and Nationality Act (8 U.S.C. 1522(b)) is amended by adding at the end the following:
			
 (9)Before a refugee is resettled in a State, the Secretary of State shall provide the Governor of such State, or the Governor’s designee, with respect to the refugee—
 (A)the full, legal name; (B)a physical description, including biometric information;
 (C)relevant biographical information; (D)the country of origin; and
 (E)any prior citizenship.. 5.Inadmissibility for use of social media to promote terrorism (a)In generalSection 212(a)(3)(B)(i)(VII) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)(VII)) is amended by inserting , including through the use of social media before the semicolon at the end.
 (b)RulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall issue regulations, in accordance with section 553 of title 5, United States Code, to ensure that no alien applying for an immigrant visa under section 203 of the Immigration and Nationality Act (8 U.S.C. 1153) or for adjustment of status under section 245 of such Act (8 U.S.C. 1155) is admitted if the alien has violated section 212(a)(3)(B)(i)(VII) of such Act (8 U.S.C. 1182(a)(3)(B)(i)(VII)), as amended by subsection (a).
 (c)Effective dateThe regulations issued under subsection (b) shall take effect on the date that is 30 days after the date on which such regulations are published in the Federal Register.
			6.Visa Waiver Program security
 (a)Restriction on use of visa waiver program for aliens who travel to certain countriesSection 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) is amended by adding at the end the following:
				
					(12)Not present in Iraq, Syria, or any other country or area of concern
 (A)In generalExcept as provided in subparagraphs (B) and (C)— (i)the alien has not been present, at any time on or after March 1, 2011—
 (I)in Iraq or Syria; (II)in a country that is designated by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a country, the government of which has repeatedly provided support of acts of international terrorism; or
 (III)in any other country or area of concern designated by the Secretary of Homeland Security under subparagraph (D); and
 (ii)regardless of whether the alien is a national of a program country, the alien is not a national of— (I)Iraq or Syria;
 (II)a country that is designated, at the time the alien applies for admission, by the Secretary of State under section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 40 of the Arms Export Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), or any other provision of law, as a country, the government of which has repeatedly provided support of acts of international terrorism; or
 (III)any other country that is designated, at the time the alien applies for admission, by the Secretary of Homeland Security under subparagraph (D).
 (B)Certain military personnel and government employeesSubparagraph (A)(i) shall not apply to an alien if the Secretary of Homeland Security determines that the alien was present—
 (i)in order to perform military service in the armed forces of a program country; or (ii)in order to carry out official duties as a full-time employee of the government of a program country.
 (C)WaiverThe Secretary of Homeland Security may waive the application of subparagraph (A) with respect to an alien if the Secretary determines that such a waiver is in the law enforcement or national security interests of the United States.
						(D)Countries or areas of concern
 (i)In generalNot later than 60 days after the date of the enactment of this paragraph, the Secretary of Homeland Security, in consultation with the Secretary of State and the Director of National Intelligence, shall determine whether the requirement under subparagraph (A) shall apply to any other country or area.
 (ii)CriteriaIn making a determination under clause (i), the Secretary shall consider— (I)whether the presence of an alien in the country or area increases the likelihood that the alien is a credible threat to the national security of the United States;
 (II)whether a foreign terrorist organization has a significant presence in the country or area; and (III)whether the country or area is a safe haven for terrorists.
 (iii)Annual reviewThe Secretary shall conduct an annual review of any determination made under clause (i).
 (E)ReportBeginning not later than 1 year after the date of the enactment of this paragraph, and annually thereafter, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Relations of the Senate, the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate that describes each instance in which the Secretary exercised the waiver authority under subparagraph (C) during the previous year..
			(b)Requirements for countries
 (1)Traveler screening and vettingSection 217(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(2)) is amended— (A)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (E), (F), and (G), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)Information sharing agreementThe government of the country, for travel requiring a passport or other government-issued travel document, screens travelers crossing the country’s borders as early in the vetting process as possible using INTERPOL’s Stolen and Lost Travel Documents databases or other means designated by the Secretary of Homeland Security to determine if travelers crossing the country’s borders are using stolen or lost travel documents.
							.
 (2)Reporting lost and stolen passportsSection 217(c)(2)(E) of such Act, as redesignated by paragraph (1)(A), is amended by striking within a strict time limit and inserting not later than 24 hours after becoming aware of the theft or loss. (3)Implementation of passenger information exchange agreementSection 217(c)(2)(G) of such Act, as redesignated by paragraph (1)(A), is amended by inserting before the period at the end the following: , and fully implements such agreement.
 (4)INTERPOL screeningSection 217(c)(2) of such Act, as amended by paragraphs (1) through (3), is further amended by adding at the end the following:
					
 (H)INTERPOL screeningNot later than 270 days after the date of the enactment of this subparagraph, except in the case of a country in which there is not an international airport, the government of the country certifies to the Secretary of Homeland Security that, to the maximum extent allowed under the laws of the country, it is screening, for unlawful activity, each person who is not a citizen or national of that country who is admitted to or departs that country, by using relevant databases and notices maintained by INTERPOL, or other means designated by the Secretary of Homeland Security. The requirement under this subparagraph shall not apply to travel between countries within the Schengen Zone..
				(c)Failure To implement or comply with information sharing requirements
 (1)In generalIf the Secretary of Homeland Security, in consultation with the Secretary of State, determines that a Visa Waiver Program country has not complied with a requirement under subparagraph (D), (E), (F), or (G) of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), or any additional requirement determined by the Secretary of Homeland Security, the Secretary may terminate the participation of such country in the Visa Waiver Program.
 (2)RedesignationThe Secretary of Homeland Security, in consultation with the Secretary of State, may redesignate a terminated country as a Visa Waiver Program country if the Secretary of Homeland Security determines that the government of the country is complying with—
 (A)all of the requirements set forth in subsection (b), including the amendments made by subsection (b);
 (B)the information sharing agreement required under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187); and
 (C)any additional program requirements determined by the Secretary of Homeland Security.
					(3)Notification
 (A)In generalThe Secretary of Homeland Security shall notify Congress— (i)of any former Visa Waiver Program country that has been terminated from participation in the Visa Waiver Program and the reasons for such termination; and
 (ii)whether a country described in subparagraph (A) has been deemed eligible for redesignation as a Visa Waiver Program country, including the steps taken by the government of such country to qualify for participation in the Visa Waiver Program.
 (B)RedesignationIf Congress has not objected to the redesignation of a country described in paragraph (2) before the date that is 30 days after the notification date under subparagraph (A), the Secretary of Homeland Security may redesignate the country as a Visa Waiver Program country.
 (d)Federal air marshal agreementSection 217(c) of the Immigration and Nationality Act, as amended by subsection (b), is further amended—
 (1)in paragraph (2), by adding at the end the following:  (I)Federal air marshal agreementThe government of the country enters into, and complies with, an agreement with the United States to assist in the operation of an effective Air Marshal Program.
 (J)Aviation standardsThe government of the country complies with United States aviation and airport security standards, as determined by the Secretary of Homeland Security.; and
 (2)in paragraph (9)— (A)by striking subparagraph (B); and
 (B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (e)Electronic passports (1)Compliance with international standardsNot later than October 1, 2016, the government of each Visa Waiver Program country shall certify that the country issues to its citizens machine-readable, electronic passports that comply with the biometric and document identifying standards established by the International Civil Aviation Organization.
 (2)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit to Congress a list of all the Visa Waiver Program countries whose governments have certified the regular issuance of machine-readable electronic passports to their citizens.
 (3)Possession of electronic passportsNot later than April 1, 2016, every citizen or national of a Visa Waiver Program country who is cleared to travel to the United States under the Electronic System for Travel Authorization shall possess, at the time of admission, a valid, unexpired, tamper-resistant, machine-readable passport that incorporates biometric and document authentication identifiers that comply with the standards described in paragraph (1).
 (f)Capacity To identify dangerous individualsSection 217(c) of the Immigration and Nationality Act, as amended by this section, is further amended—
 (1)in paragraph (3), by striking after the initial period; and (2)by amending paragraph (4) to read as follows:
					
 (4)Required security considerations for program designation and continuationIn determining whether a country should be designated as a program country or whether a program country should retain its designation as a program country, the Secretary of Homeland Security shall consider whether the government of the country—
 (A)collects and analyzes the information described in subsection (a)(10), including advance passenger information and passenger name records, and similar information pertaining to flights not bound for the United States, to identify potentially dangerous individuals who may attempt to travel to the United States, and shares such information and the results of such analyses with the Government of the United States;
 (B)collects and analyzes biometric and other information about individuals other than United States nationals who are applying for asylum, refugee status, or another form of non-refoulment protection in such country, and shares such information and the results of such analyses with the Government of the United States;
 (C)shares intelligence about foreign fighters with the United States and with multilateral organizations, such as INTERPOL and EUROPOL; and
 (D)has consistently cooperated with the Government of the United States on counterterrorism initiatives, information sharing, preventing terrorist travel, and extradition to the United States of individuals (including the country’s own nationals) who commit crimes that violate United States law before the date of its designation as a program country, and whether the Secretary of Homeland Security and the Secretary of State believe that such cooperation is likely to continue..
				(g)Reporting requirements
 (1)In generalSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), as amended by this section, is further amended—
 (A)in paragraph (2)(C), by amending clause (iii) to read as follows:  (iii)submits a written report to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the country’s qualification for designation that includes an explanation of such determination.; and
 (B)in paragraph (5)(A)(i)— (i)by amending subclause (III) to read as follows:
							
 (III)shall submit a written report to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Select Committee on Intelligence of the Senate regarding the continuation or termination of the country’s designation that includes an explanation of such determination and the effects described in subclause (I);;
 (ii)in subclause (IV), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (V)shall submit a report to the committees described in subclause (III) that includes an assessment of—
 (aa)the threat to the national security of the United States of the designation of each country designated as a program country;
 (bb)the compliance of the government of each such country with the requirements under subparagraphs (D) and (F) of paragraph (2); and
 (cc)each such government’s capacity to comply with such requirements.. (2)Date of submission of first reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit the first report described in section 217(c)(5)(A)(i)(V) of the Immigration and Nationality Act, as added by paragraph (1).
 (h)High risk program countriesSection 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), as amended by this section, is further amended by adding at the end the following:
				
					(12)Designation of high risk program countries
 (A)In generalThe Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Secretary of State, shall annually—
 (i)evaluate program countries based on the criteria described in subparagraph (B); and
 (ii)identify any program country from which the admission of nationals under the program would, in the Secretary’s determination, present a high risk to the national security of the United States.
 (B)CriteriaThe evaluation of each program country under subparagraph (A)(i) shall include the consideration of—
 (i)the number of nationals of the country determined to be ineligible to travel to the United States under the program during the previous year;
 (ii)the number of nationals of the country who were identified in United States Government databases related to the identities of known or suspected terrorists during the previous year;
 (iii)the estimated number of nationals of the country who have traveled to Iraq or Syria at any time on or after March 1, 2011, to engage in terrorism;
 (iv)the capacity of the country to combat passport fraud; (v)the level of cooperation of the country with the counter-terrorism efforts of the United States;
 (vi)the adequacy of the border and immigration control of the country; and (vii)any other criteria that the Secretary of Homeland Security determines to be appropriate.
 (C)Suspension of designationThe Secretary of Homeland Security, in consultation with the Secretary of State, may suspend the designation of a program country based on a determination under subparagraph (A)(ii) that the country presents a high risk to the national security of the United States until the Secretary determines that the country no longer presents such a risk.
 (D)ReportNot later than 60 days after the date of the enactment of this paragraph, and annually thereafter, the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Secretary of State, shall submit a report to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Select Committee on Intelligence of the Senate that includes an evaluation and threat assessment of each country determined to present a high risk to the national security of the United States under subparagraph (A)..
			(i)Enhancements to the Electronic System for Travel Authorization
 (1)In generalSection 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)) is amended— (A)in subparagraph (C)(i), by inserting or shorten the period of eligibility under any such determination after any such determination; and
 (B)by striking subparagraph (D) and inserting the following:  (D)Fraud detectionThe Secretary of Homeland Security shall research opportunities to incorporate into the System technology that will detect and prevent fraud and deception in the System.
 (E)Additional and previous countries of citizenshipThe Secretary of Homeland Security shall— (i)collect from each applicant for admission under this section information on any additional or previous countries of citizenship of such applicant; and
 (ii)take any information collected under clause (i) into account when making determinations regarding the eligibility of the alien for admission under this section.
 (F)Report on certain limitations on travelNot later than 30 days after the date of the enactment of this subparagraph and annually thereafter, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit a report to the Committee on the Judiciary of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Foreign Relations of the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate that describes, for the reporting period—
 (i)the number of individuals who were denied eligibility to travel under the program;
 (ii)the number of individuals whose eligibility for travel under the program; (iii)the number of individuals described in clause (i) or (ii) who were determined, under subsection (a)(6), to represent a threat to the national security of the United States; and
 (iv)the country or countries of citizenship of each such individual described in clause (iii).
								.
 (2)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit a report that describes steps to strengthen the electronic system for travel authorization authorized under section 217(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(h)(3)) in order—
 (A)to better secure the international borders of the United States; and
 (B)to prevent terrorists and instruments of terrorism from entering the United States.
 (j)Provision of assistance to nonprogram countriesThe Secretary of Homeland Security, in consultation with the Secretary of State, shall provide risk-based assistance to each country that does not participate in the visa waiver program to assist each such country with—
 (1)submitting information to INTERPOL about the theft or loss of passports of citizens or nationals of such country; and
 (2)issuing, and validating at the ports of entry of such country, electronic passports that— (A)are fraud-resistant;
 (B)contain relevant biographic and biometric information (as determined by the Secretary of Homeland Security); and
 (C)otherwise satisfy internationally accepted standards for electronic passports.
					(k)Clerical amendments
 (1)Secretary of homeland securitySection 217 of the Immigration and Nationality Act (8 U.S.C. 1187), as amended by this section, is further amended by striking Attorney General each place such term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security.
 (2)Electronic system for travel authorizationSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187), as amended this section, is further amended—
 (A)in subsection (a)(11), by striking electronic travel authorization system from the paragraph heading and inserting electronic system for travel authorization; (B)in subsection (h)(3)—
 (i)by striking electronic travel authorization system from the paragraph heading and inserting electronic system for travel authorization; and (ii)by striking the alien and inserting an alien; and
 (C)by striking electronic travel authorization system each place such term appears and inserting electronic system for travel authorization; (l)Sense of CongressIt is the sense of Congress that—
 (1)the International Civil Aviation Organization, which is the specialized agency of the United Nations responsible for establishing international standards, specifications, and best practices relating to the administration and governance of border controls and inspection formalities, should—
 (A)establish standards for the introduction of electronic passports (referred to in this subsection as e-passports); and
 (B)obligate member countries to utilize e-passports as soon as possible; and (2)e-passports should be a combined paper and electronic passport that contains biographic and biometric information that can be used to authenticate the identity of travelers through an embedded chip.
 7.Prioritizing Special Immigrant Visas for Iraqi and Afghan translatorsIn allocating the resources of the Department of State, the Secretary of State shall prioritize the issuance of special immigrant visas authorized under—
 (1)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note);
 (2)section 1244 of the Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note); and (3)section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note).
